En Juez Asociado Sr. "Wolf.,
emitió la opinión del tribunal.
La cuestión envuelta en este caso es la aprobación de una exposición del caso en el pleito seguido por Cecilia Méndez en representación de dos de sus hijos contra Víctor P. Mar-tínez. Esta es la segunda vez que la cuestión relativa a la aprobación de esta exposición del caso ha sido sometida a nuestra consideración; la primer vez con motivo de una solicitud que fué presentada interesando la expedición de un mandamiento de certiorari. ■ Al considerar ese auto anula-mos el procedimiento de la Corte de Distrito de Aguadilla •en el cual se había declarado que la exposición del caso pre-sentada por el peticionario en dicho caso de certiorari era nulu, siendo uno de los conceptos erróneos del juez de la corte inferior, que el apelante al preparar una exposición del caso o.pliego de excepciones tiene que valerse d'e las notas taqui-gráficas.
Al ser devuelto el caso a la Corte de Distrito de Agua-dilla el juez de dicha corte oyó a las partes y ordenó al ape-*601lante que enmendara su exposición del caso en varios par-ticulares, e. insistió entre otras cosas en el hecho de que este tribunal no quiso expresar en su resolución del caso de cer-tiorari que la corte no podría usar las notas del taquígrafo para llegar a conocer el verdadero estado de los hechos; y por tanto la Corte de Distrito ele Aguadilla ordenó al ape-lante que enmendara su exposición en cuanto a las declara-ciones de ciertos testigos para ajustarlas a las notas del taquí-grafo que habían sido examinadas por la corte y que ésta manifestó estaban conformes con la verdad de los hechos del juicio. En vista de esto el peticionario estableció estos pro-cedimientos de mandamus en los que interesa de este tribunal que ordene al juez de la corte de distrito que apruebe y firme la exposición del caso que le fué sometida por el refe-rido peticionario. Aparece- también fie la petición que la corte dispuso que se hicieran otras enmiendas que luego dis-cutiremos; pero la cuestión principal de este caso se refiere al uso de las notas taquigráficas. De la contestación que ha sido formulada por la corte inferior y de los affidavits fiel demandado aparece que al ir a .buscar éste las notas taqui-gráficas no se había radicado ninguna copia de éstas, teniendo al parecer el juez de la corte inferior la idea de que el peti-cionario estaba en la obligación de comprar dichas notas.
El peticionario solicita de este tribunal que ordene a la corte inferior que apruebe y firme la exposición del caso como fué presentada por el peticionario, pero no tenemos facul-tades para hacer esto por medio de un auto de mandamus, .aun cuando estuviésemos convencidos dé que la exposición fiel caso era una expresión verdadera de los hechos del jui-cio. Es el juez de la corte inferior quien debe ultimar el caso (settle the case) y este tribunal carece de autoridad para ordenarle que lo ultime (settle) en forma determinada, por medio de un auto de mandamus. Podemos, sin embargo, .ordenar a un juez que “ultime” (settle) una exposición.
Convenimos con la corte inferior en que ella tiene dere-cho a valerse de las notas taquigráficas para refrescar su me-*602moria respecto a los hechos ocurridos durante el juicio, pero también estamos convencidos de que la corte no tiene dere-cho para ordenar que se hagan correcciones y enmiendas, a menos que la corte ponga al apelante -en condiciones de-hacer tales correcciones; y para que el apelante haga dichas correcciones la corte no tiene derecho a insistir en que éste use las notas taquigráficas. No hay precepto alguno en la ley por el cual esté obligado el apelante a comprar o usar la copia de las notas taquigráficas.. Una gran parte de la difieültad que presenta este caso. proviene de los conceptos erróneos de la corte con respecto a qué es lo que constituye las minutas de la .corte y cuál es el papel que desempeña el taquígrafo y sus notas.
El artículo 5 de la Ley de marzo 10 de 1904, prescribe lo siguiente: ■
“Será deber del taquígrafo, al ser requerido por el Attorney General, el Fiscal de distrito, o por cualquier persona parte en un pleito en que se hayan tomado notas taquigráficas, proporcionar copia escrita en máquina de los autos (records), o de cualquier parte de los mismos, por la cual tendrá derecho a recibir, adeinás de su sueldo, diez centavos como honorario por cada cien palabras, que habrá de satisfacer la parte que solicite aquélla, cuya suma habrá de cargarse como costas de la causa a la parte vencida en juicio; Disponiéndoser que cuando la referida copia sea requerida a nombre del Pueblo-de Puerto'Pico o por un acusado en una causa criminal, o su abo-gado, en los casos en que después de una convicción el acusado en una causa criminal pruebe al tribunal por medio de una declara-ción jurada o por otro medio, que él no está en condiciones por razón de su pobreza de pagar por la referida copia, requerida como queda dicho, por él o por su abogado, el taquígrafo expedirá, gratis tales copias. Y en todos los casos civiles en que una .persona parte en la acción, presente una declaración jurada donde conste estar impo-sibilitado para satisfacer las costas requeridas por la ley, dicha persona tendrá. derecho a los servicios gratuitos del taquígrafo del tribunal, en los mismos términos en que éste presta sus servicios a los pobre indigentes en las causas criminales y los derechos del taquí-grafo se incluirán en las costas cuando fueren impuestas a la parte que pudiese pagarlas. Dicha copia del récord constituirá prima jacie la del acta del juicio y podrá usarse al hacerse cualquier moción *603para la celebración de nn nuevo juicio, revisión o apelación del mismo, en los casos en que el acta del tribunal sea necesaria.”
De acuerdo con este artículo el taquígrafo tiene el deber de proporcionar a cualquiera de las partes copia de las notas taquigráficas al ser requerido para ello y en ella se fijan los derechos que ban de cobrarse por las referidas notas; pero dicho artículo no pone a ninguna de las partes en la obliga-ción de tener que comprar las indicadas notas. És verdad que en el caso de López v. American Railroad Company, 11 D. P. R., 154, este tribunal se expresó en los términos si-guientes :
"Por supuesto, las notas taquigráficas deben usarse por el abogado al preparar el pliego de excepciones; ese es el fin para el cual se. hicieron. Ni tales notas ni las copias de ellas deben enviarse a esta corte. Si durante el juicio han surgido algunas cuestiones de dere-cho pueden expresarse como aparezcan en el pliego de excepciones, junto con la resolución tomada por la corte con respecto a las mis-mas, y deben también expresarse las objeciones presentadas por la parte que prepara el pliego de excepciones, así como la resolución de la corte con respecto a las mismas.”
Pero precisamente la corte acababa de expresar que las notas taquigráficas que no hayan sido extractadas no debe-rán ser remitidas a esta corte, sino solamente la prueba en forma narrativa. Lo que la corte quiso expresar fué que el abogado debía o podría, o debió .quizás haber hecho uso de las notas del taquígrafo por.ser el medio más fácil de cono-cer la verdad, pero este tribunal no quiso decir y no dijo que existía algún deber legal por parte del apelante para usar tales notas. Si de acuerdo con sus notas o -hasta de memoria un abogado puede presentar una relación corriente de los hechos del juicio-o de las declaraciones de los testi-gos que sea sustancialmente correcta, la corte inferior .deberá' aprobarla y firmarla; y un abogado puede' probar la verdad de sus manifestaciones de igual modo que se prueba que son verdaderas otras narraciones por medio de su affidavit, por el affidavit de otros taquígrafos, o a veces por el affidavit *604de los circunstantes. 3 Oye., 34-35-36. La exposición del caso y el pliego de excepciones existían con anterioridad al taquígrafo de la corte.
La corte incurre en error al expresar o indicar que las declaraciones de los testigos y las' notas taquigráficas for-man las minutas del juicio. En el caso de El Pueblo v. Eligier et al., 9 D. P. R., 396, se explica con claridad lo que cons-tituyen las minutas de la corte y el objeto de las mismas, caso que fia sido citado por el apelado con otro fin. Las minutas de la corte nunca se componen de las declaraciones de los testigos, sino que son las órdenes o medidas adopta-das por la corte al resolver las mociones o indicaciones del abogado durante el curso de un juicio. Las minutas de la corte podrían ser cualquier otra cosa menos la prueba, obje-ciones y razonamientos del abogado. Al expresar la ley que las notas taquigráficas constituirán las minutas de la corte, quiere dar a eptender que tales notas deben constituir las minutas en tanto en cuanto éstas fueran reproducidas en ellas. Dichas notas anteriormente las preparaba el secre-tario, o la corte misma. La ley de 1904 no tuvo la intención de dar un significando más lato a la palabra “minutas,” aunque fácilmente puede verse por la forma en que está redac-tada la ley cómo fué que la Corte de Distrito de Aguadilla cometió el error en que incurrió. La corte, sin embargo, a juzgar por sus actos más bien que por sus razonamientos, no tomó en consideración las notas taquigráficas eomo las minutas de la corte para todos los fines, pues de lo contrario seguramente que hubiera hecho que las mismas fueran inclui-das en los autos de la corte inferior. La corte, los abogados y el .público generalmente tienen el derecho, de examinar las minutas de la corte.
Sentado este precedente disentiremos la cuestión relativa a cuándo es que se expide ordinariamente el mandamus para obligar a la corte a que ultime (settle) la exposición del caso o pliego de excepciones. La regia es que si la exposición o pliego es una representación bona fide de los hechos del *605juicio que el apelante considera necesaria para la presenta-ción de su exposición del caso o pliego de excepciones aun cuando sea incompleta o esté equivocada en algunos de sus particulares, la corte debe proceder a ultimar (settle) el caso. Sansome v. Myers, 77 Cal., 353; Sansome v. Myers, 80 Cal., 483; Cohen v. Wallace, 107 Cal., 133-37-40; Walkerley v. Green, 104 Cal., 208-212; Winters v. Buck, 121 Cal., 281; City of Santa Ana v. Ballard, 126 Cal., 677; Montana Lumber and Produce Co. v. Howard, 10 Mont., 297; Pacific Land Ass’n. et al. v. Hunt, 38 Pac., 235. Las mismas autoridades sostienen la proposición de que si dicha presen-tación no es bona fide, en otras palabras, si es una en que solamente se ha escogido lo que puede ser favorable y no constituye una exposición fiel de los hechos, la corte está jus-tificada en negarse a aprobar dicha exposición. Ultimar (settle) una-exposición del caso no quiere decir que la corte deba hacerla sino que deberá indicar al apelante con claridad razo-nable cuáles son las enmiendas o eliminaciones que ha de hacer para ajustarse a la verdad de los hechos. No estamos en condiciones de expresar en este caso si la exposición que presentó el apelante en realidad fué o nó una representación bona fide, pero sí sabemos que la corte ordenó o indicó que el apelante podría hacer ciertas enmiendas para ajustarse a las notas taquigráficas. Existen bastantes constancias en los autos que han sido sometidos a nuestra consideración que demuestran que dichas notas no fueron radicadas con los expedientes o documentos de la corte inferior o que no hubieran podido ser obtenidas por el apelante en alguna otra forma que no fuera mediante compra de las mismas al taquígrafo.
Jamás insistiremos en el hecho de que la corte práctica-mente debe preparar la exposición al apelante y en este caso si la corte después de considerar la cuestión se hubiera limi-tado a negarse a aprobar el pliego por haberse suprimido gran parte de la prueba que era esencial especificando la *606misma, no hubiéramos expedido el auto de mandamus para obligar a la corte inferior a “ultimar” (settle) dicha expo-sición sin alguna prueba más adecuada por parte del peti-cionario que demostrara que su “pliego o exposición” fué presentado bona fide. Los affidavits y prueba del peticio-nario son meramente al efecto de demostrar que la exposi-ción del caso había sido preparada con las notas tomadas por su taquígrafo y por él mismo. El se basaba en parte en el hecho de que la contraria no había presentado enmiendas. No existía verdadera constancia de que el “pliego o expo-sición” se -ajustara en realidad a los hechos del juicio. Pero la corte inferior de acuerdo con su criterio y procediendo con liberalidad, como debe hacerlo dicha corte cuando se trata de un pliego de excepciones o exposición del caso, ordenó al peticionario que radicara un nuevo pliego de acuerdo con las notas taquigráficas que la corte había examinado'y admi-tido como comprensivos de toda la verdad. Si la corte hu-biera entregado al peticionario al propio tiempo la copia de las notas taquigráficas la que parece que estaba en poder de la corte, indicando la prueba que había sido omitida, qui-zás no habría objección contra la acción de la corte. Es mejor práctica indicar los defectos que hay en la exposición y las enmiendas específicas que han de hacerse.
No hay peligro alguno de que en un caso corriente las partes dejen de solicitar la copia de las notas taquigráficas. Generalmente las partes tienen gran interés en obtener las notas para hacer más fácil la presentación de sus argumen-tos ante la corte, sus mociones de nuevo juicio, y la prepa-ración de sus apelaciones.
. Durante la celebración del juicio del caso principal fueron presentadas como prueba ciertas cartas de las cuáles el ape-lante hizo extractos para la supuesta exposición del caso. La corte inferior entiende por varias razones que estas cartas debieron ser remitidas como comprobantes a este tribunal, pues existe cierta discusión relativa al cotejo de firmas y hay *607además alguna duda respecto a si no debió haber sido trans-crito todo su contenido. Creemos qne la corte y las partes •contrarias tenían el derecho de alegar qne las cartas marcadas A. B. C. etc., debieron haber sido remitidas a este tribunal •como tales comprobantes.
En todos los demás particulares creemos qne en este caso ■el peticionario debió ajustarse a las enmiendas e indicaciones de la corte.
No es sino con bastante desagrado qne este tribunal or-dena a la corte inferior qne. ultime (settle) la exposición del-•caso. El peticionario con nn gasto relativamente pequeño pudo haber ahorrado a la corte inferior y a este tribunal la pérdida ele nn tiempo muy grande y un trabajo innece-sario. Además, algunas de nuestras decisiones menos satis-factorias y más dificultosas tienen lugar en los casos en qne las partes insisten en asumir su representación sin la ayuda de abogado. La situación ráramente se presenta mejor por el hecho de ser abogado el apelante. Sus intereses privados •casi siempre sirven de obstáculo al conocimiento y compren-sión del caso. Una parte puede comparecer por sí pero rara-mente. es el procedimiento que debe adoptarse. Sin embargo, estas consideraciones no pueden afectar al hecho de haber ordenado la corte al peticionario que hiciera las enmiendas teniendo en cuenta las notas taquigráficas sin más aclara-ción, actitud que era errónea para ser asumida por la corte.
Debe expedirse el auto perentorio de mandamus orde-nando a la corte que proceda a ultimar (settle) la exposi-ción del caso, de acuerdo con los principios enumerados en esta opinión.

Concedida la solicitud y. ordenada la expedi-ción de un auto perentorio de mandamus contra el demandado para que ultime la ex-posición del caso.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.